J-S25026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CHARLES EUGENE LUCAS

                            Appellant                No. 1254 WDA 2015


             Appeal from the Judgment of Sentence July 13, 2015
              In the Court of Common Pleas of Jefferson County
             Criminal Division at No(s): CP-33-CR-0000053-2006


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                               FILED JUNE 02, 2016

       Appellant, Charles Eugene Lucas, appeals from the July 13, 2015

aggregate judgment of sentence of 15 to 30 years’ imprisonment, imposed

following the revocation of his probation. After careful review, we affirm.

       The relevant facts and procedural history, as gleaned from the certified

record, are as follows. On February 15, 2006, Appellant pled guilty to four

counts of burglary for incidents involving four different victims.1 Thereafter,

on July 10, 2006, Appellant was sentenced to 6 to 12 months’ imprisonment

for the first-degree felony burglary count, and three concurrent sentences of

nine years’ probation on each of the second degree burglary counts.

____________________________________________


1
  18 Pa.C.S.A. § 3502(a). Count 1 was graded as a first-degree felony;
counts 2, 3, and 4 were graded as second-degree felonies.
J-S25026-16


       On February 20, 2008, following new charges in Clarion County,

Appellant’s probation was revoked on the three second-degree felony

burglary charges and Appellant was resentenced to an aggregate of one to

two years’ incarceration, followed by five years’ probation. On February 3,

2015, Jefferson County probation and parole filed a detainer based on

information that Appellant was again in violation of his probation/parole. A

Gagnon I2 hearing was held on February 17, 2015, at which the trial court

ordered Appellant remain incarcerated pending the outcome of the new

charges on the two counts of misdemeanor theft in Clarion County. On June

17, 2015, a Gagnon II hearing was held and the trial court took judicial

notice of Appellant’s guilty plea to the Clarion County charges. On July 1,

2015, the trial court revoked Appellant’s probation on all three second-

degree felony charges, and resentenced Appellant to three consecutive

sentences of five to ten years’ imprisonment, for an aggregate sentence of

15 to 30 years’ imprisonment. On July 6, 2015, Appellant made a motion

for credit for time served, and on July 13, 2015, the trial court amended its

July 1, 2015 order to reflect Appellant’s credit for 887 days of time served.3

____________________________________________


2
  Gagnon v. Scarpelli, 411 U.S. 778 (1973) (setting forth the procedural
requirements for probation and parole revocations).
3
  Said order was amended a second time on September 1, 2015 to reflect
the amount of time served as 890 days, not 887 days. The order stated that
“[a]ll other terms and conditions of t[he trial c]ourt’s Order of July 13, 2015,
shall remain in full forced [sic] and effect.” Trial Court Order, 9/1/15.



                                           -2-
J-S25026-16


On July 15, 2015, Appellant filed a motion to reconsider his sentence

asserting the trial court’s sentence was excessive.             The trial court denied

Appellant’s motion the same day. On July 30, 2015, Appellant filed a timely

notice of appeal.4

       On appeal, Appellant raises the following issue for our review.

              Whether the trial court abused its discretion when it
              revoked Appellant’s probation and re-sentenced him
              to serve a sentence of incarceration in the State
              Correctional Institution aggregating to a minimum of
              fifteen (15) years to a maximum of thirty (30) years
              for [A]ppellant’s violations of probation/parole[?]

Appellant’s Brief at 4.

       We review a trial court’s sentence imposed following the revocation of

probation for an error of law or an abuse of discretion. Commonwealth v.

Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014), appeal denied, 109 A.3d
678 (Pa. 2015). “[Our] scope of review in an appeal from a revocation of

sentencing includes discretionary sentencing challenges.” Commonwealth

v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013) (en banc). “An abuse

of discretion is not merely an error of judgment, but if in reaching a

conclusion the law is overridden or misapplied or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias, or ill will,

as   shown     by    the   evidence     or     the   record,   discretion   is   abused.”

____________________________________________


4
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                             -3-
J-S25026-16


Commonwealth v. Burns, 988 A.2d 684, 689 (Pa. Super. 2009) (en banc)

(citation omitted), appeal denied, 8 A.3d 341 (Pa. 2010).

                     [W]e must accord the sentencing court great
               weight as it is in the best position to view the
               defendant’s character, displays of remorse, defiance
               or indifference, and the overall effect and nature of
               the crime. … [A] sentence should not be disturbed
               where it is evident that the sentencing court was
               aware of sentencing considerations and weighed the
               considerations in a meaningful fashion.

Commonwealth v. Ahmad, 961 A.2d 884, 887 (Pa. Super. 2008) (citations

and quotation marks omitted).

     Instantly, Appellant notes that he “does not question that a sentence

of total confinement was appropriate.” Appellant’s Brief at 9. “He doe[s],

however, aver that the aggregate sentence of fifteen (15) to thirty (30)

years in a State Correctional Facility was excessive given the charges for

which his probation was revoked.”           Id. at 9-10.       Specifically, Appellant

argues   his    probation   was   revoked    following   his    conviction   for   two

misdemeanor theft charges for which he only received an aggregate

sentence of nine months to two years’ imprisonment. Id. at 10.

     This challenge to the discretionary aspects of a sentence is not

appealable as of right. Colon, supra at 1042. Instead, an appellant must

petition for permission to appeal. Id. We evaluate the following factors to

determine whether to grant permission to appeal a discretionary aspect of

sentencing.




                                       -4-
J-S25026-16


            Before we reach the merits of this issue, we must
            engage in a four part analysis to determine: (1)
            whether the appeal is timely; (2) whether Appellant
            preserved his issue; (3) whether Appellant’s brief
            includes a concise statement of the reasons relied
            upon for allowance of appeal with respect to the
            discretionary aspects of sentence [as required by
            Rule 2119(f) of the Pennsylvania Rules of Appellate
            Procedure]; and (4) whether the concise statement
            raises a substantial question that the sentence is
            appropriate under the sentencing code. The third
            and fourth of these requirements arise because
            Appellant’s attack on his sentence is not an appeal
            as of right. Rather, he must petition this Court, in
            his [Rule 2119(f)] concise statement of reasons, to
            grant consideration of his appeal on the grounds that
            there is a substantial question.      [I]f the appeal
            satisfies each of these four requirements, we will
            then proceed to decide the substantive merits of the
            case.

Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citations omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

      Instantly, Appellant filed a timely notice of appeal, preserved his claim

in a timely post-sentence motion, and included a separate Pa.R.A.P. 2119(f)

statement within his appellate brief. See Appellant’s Brief at 7. Accordingly,

Appellant has complied with the technical requirements to challenge the

discretionary aspects of his sentence. See Edwards, supra at 330.

      Appellant’s Rule 2119(f) statement merely states “the sentence was

manifestly unreasonable in that it was excessive and constitutes too severe

a punishment under the circumstances of the case and the probation

violation, and that the [trial c]ourt’s reasons for the sentence did not justify

the severity.”   Appellant’s Brief at 7.   Instantly, our review reveals that

                                     -5-
J-S25026-16


Appellant has failed to present a substantial question for our review. This

Court has long recognized that “a bald assertion that Appellant’s sentence

was excessive” does not raise a substantial question for our review.

Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super. 2012), appeal

denied, 62 A.3d 378 (Pa. 2013).5                Accordingly, Appellant has failed to

present a reviewable claim.

       Based on the foregoing, we conclude Appellant has failed to raise a

substantial question for our review.           Accordingly, the trial court’s July 13,

2015 judgment of sentence is affirmed.

       Judgment of sentence affirmed.




____________________________________________


5
  Further, even if Appellant’s claim arguably raised a substantial question,
Appellant does not develop an argument or cite to any authority that
Appellant’s probation revocation sentence should be based on the severity of
any new convictions, rather than the severity of the convictions underlying
the revoked sentences. This Court will not consider an argument where an
appellant fails to cite to any legal authority or otherwise develop the issue.
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009), cert. denied,
Johnson v. Pennsylvania, 562 U.S. 906 (2010); see also In re Estate of
Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (stating, “[f]ailure to cite
relevant legal authority constitutes waiver of the claim on appeal[]”)
(citation omitted), appeal denied, 69 A.3d 603 (Pa. 2013).



                                           -6-
J-S25026-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2016




                          -7-